COMMON STOCK PURCHASE AGREEMENT


Private and Confidential


THIS COMMON STOCK PURCHASE AGREEMENT, (the “Agreement”) made as of the last
executed date below (the “Effective Date”), by and among Liberator, Inc. an
entity with a principle address of 2745 Bankers Industrial Drive, Doraville, GA
(the “Buyer”) and Belmont Partners, LLC a Virginia limited liability company
with a principal address of 360 Main Street, Washington Virginia 22747
(“Seller”), and WES Consulting, Inc., a public vehicle organized in the state of
Florida and traded under the symbol “WSCU” (the “Company”).


W I T N E S S E T H:


WHEREAS, the Seller owns a majority of the issued and outstanding capital stock
of the Company; and


WHEREAS, the Buyer wishes to purchase a control block of stock consisting of
972,000 shares of common stock of the Company (the “Stock”) which represents
eighty-one percent (81%) of the total issued and outstanding voting equity of
the Company;


NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, and subject to the terms and conditions
hereof, the Parties agree as follows:


1.           Agreement to Purchase and Sell.  Seller will sell to Buyer and
Buyer agrees to purchase the Stock in exchange for:


a)           two hundred forty thousand five hundred U.S. dollars ($240,500.00)
(the “Purchase Price”), to be paid to Seller according to the terms and
conditions set forth in Section 3 herein; and,


b)           two hundred fifty thousand (250,000) warrants to purchase an equal
number of shares of the Company’s common stock with an exercise price of twenty
five cents ($0.25), a term of three (3) years and a cashless exercise option;
and,


c)           seven hundred fifty thousand (750,000) shares of the Company’s
common stock delivered at closing; and,


d)           seven hundred fifty thousand (750,000) shares of the Company’s
common stock delivered one (1) year from the date of closing (the “Anniverary
Stock”), provided, however, that in the event that the Company or the Buyer
makes a claim for indemnification pursuant to Section 7(a) prior to the one (1)
year anniversary, in addition to any other remedies available to the Company and
the Buyer set forth herein, the number of shares of the Anniverary Stock shall
be reduced by the result of the following amount: (a) the amount of the
indemnity claim pursuant to Section 7(a); divided by (b) the five (5) day
average price per share as quoted on the OTCBB or other electronic quotation
system.
 
Buyer: _____
Seller: _____
Company: _____

 

--------------------------------------------------------------------------------



 
2.           Closing.  On or about five (5) business days from the Effective
Date (the “Closing”, with such date referred to herein as the “Closing Date”):


a)           Buyer shall deliver to Seller a copy of this Agreement executed by
Buyer;


b)           Seller shall deliver a fully executed copy of this Agreement to
Buyer;


c)           Seller shall deliver to Buyer prior to the disbursement of the
Purchase Price, to the extent reasonably available to Seller, true and correct
copies of the Company’s business, financial and corporate records including but
not limited to: documents requested on the due diligence checklist,
correspondence files, bank statements, checkbooks, minutes of shareholder and
directors meetings, financial statements, shareholder listings, stock transfer
records, agreements and contracts; and,


d)           Buyer shall deliver the Purchase Price (defined in Section 3(a)
herein) to Seller;


e)           Buyer shall deliver to Seller a resolution of the board of
directors of the Company and Irrevocable Transfer Agent Instructions to
effectuate performance of Sections 1(b) and 3(e) of this Agreement (attached
hereto as Exhibit 1 and 2)(the “Board Resolution”);


f)           Buyer shall deliver to Seller a resolution of the majority
shareholders of the Company to effectuate performance of Section 1(b) of this
Agreement (attached hereto as Exhibit 3) (the “Shareholder Resolution”);


g)           Seller shall deliver to Buyer the stock certificate(s) evidencing
the Stock.


3.           Payment Terms.


a)           Buyer shall wire the Purchase Price to Seller on the Closing Date.


b)           The Purchase Price shall be made by wire transfer of immediately
available funds to Seller’s account as follows:


Bank Name:
 
Rappahannock National Bank
   
7 Bank Road
   
Washington, Virginia 22747
Account Name:
 
Belmont Partners, LLC
Account Number:
 
1089129
Routing Number:
 
051402974

 
 
Buyer: _____
Seller: _____
Company: _____




--------------------------------------------------------------------------------


 
 
c)           Stock Position.


(i)           In consideration of the benefits provided to the Company hereby,
Company shall on the Closing Date issue and deliver to Seller two hundred fifty
thousand (250,000) warrants of the Company which are immediately exercisable at
an exercise price of twenty five cents ($0.25) with a term of three (3) years,
and a cashless exercise option; seven hundred fifty thousand (750,000) fully
paid, non-assessable restricted shares of the Company’s common stock and one
year from the date of closing the Company shall issue an additional seven
hundred fifty thousand (750,000) fully paid, non-assessable restricted shares of
the Company’s common stock (collectively the “Position”). Buyer shall take all
steps necessary to fully effectuate the provisions of this Section 3.


(ii)           Certificate(s) evidencing the Position shall be issued and
delivered to the Seller no later than twelve (12) months following the Effective
Date hereof.


(iii)           The effective date of all Shares transferred pursuant to this
Section 3 shall be the Effective Date of this Agreement and shall be
memorialized on the face of the certificates evidencing such shares.


(iv)           Notwithstanding anything contained herein to the contrary, the
Anniverary Stock shall be issued to the  Seller on the one (1) year anniversary
of the closign date, provided, however, that in the event that the Company or
the Buyer makes a claim for indemnification pursuant to Section 7(a) prior to
the one (1) year anniversary, in addition to any other remedies available to the
Company and the Buyer set forth herein, the number of shares of the Anniverary
Stock shall be reduced by the result of the following amount: (a) the amount of
the indemnity claim pursuant to Section 7(a); divided by (b) the five (5) day
average price per share as quoted on the OTCBB or other electronic quotation
system.


d)           The Parties acknowledge and agree that the Position shall be newly
issued, restricted common shares of the Company.   In the event that, in one
year from the date of the execution of this Agreement, the Position cannot be
sold in accordance with Rule 144 of the Securities Act of 1933, the Seller shall
have demand registration rights on such Position at such time. In the event that
Buyer does not provide for the removal of restrictions from the shares
comprising the Position in accordance with Rule 144, or does not register such
shares, the Company and the Buyer, jointly and severally, shall pay to Seller
liquidated damages in the amount of the bid price per share as of the one year
anniversary of this Agreement (as reported by the national market on which the
shares trade) multiplied by the number of shares in the Position.  The Parties
agree that the liquidated damages hereunder are not a penalty.


e)           In consideration of the benefits provided to the Company hereby,
Company and Buyer agree to be jointly and severally liable for all amounts due
hereunder and all other obligations of this Stock Purchase Agreement.


4.           Transfer Agent.  Buyer agrees that Pacific Stock Transfer, LLC (the
“Transfer Agent”) shall act as the Company’s sole transfer agency, and Transfer
Agent shall have full power and authority to act on behalf of the Company in
connection with the issuance, transfer, exchange and replacement of all of the
Company’s stock certificates.  Such appointment will be for a minimum of one
year from Closing, and extended thereafter in the sole discretion of the Buyer.
 
Buyer: _____
Seller: _____
Company: _____

 

--------------------------------------------------------------------------------


 
5.           Representations and Warranties of Seller.  Seller and the Company,
jointly and severally,  represent and warrant to Buyer as follows:


a)           Title to Stock.  Seller is the record and beneficial owner and has
sole managerial and dispositive authority with respect to the Stock and has not
granted any person a proxy that has not expired or been validly withdrawn.  The
sale and delivery of the Stock to Buyer pursuant to this Agreement will vest in
Buyer the legal and valid title to the Stock, free and clear of all liens,
security interests, adverse claims or other encumbrances of any character
whatsoever (“Encumbrances”) (other than Encumbrances created by Buyer and
restrictions on resales of the Stock under applicable securities laws).


b)           Liabilities of the Company. To the best knowledge of Seller after
reasonable investigation, there are no liabilities of the Company.  To the best
knowledge of Seller after reasonable investigation, no person has made any claim
of ownership to any asset of the Company.


b)           Full Power and Authority. Seller and Company each has full power
and authority to enter into and perform under this Agreement.  This Agreement
has been duly and validly executed and delivered by Seller and the Company, and
upon the execution and delivery by Buyer of this Agreement and the performance
by Buyer of Buyer’s obligations herein, this Agreement will constitute, a legal,
valid and binding obligation of each of Seller and the Company, enforceable
against Seller and/or the Company in accordance with its terms.


c)           Organization.


(i)           The Company is a corporation organized, validly existing and in
good standing under the laws of Florida.  The Company has the power and
authority: (i) to conduct its business in the manner in which its business is
currently being conducted; and (ii) to own and use its assets in the manner in
which its assets are currently owned and used.


(ii)           Seller is a limited liability company organized, validly existing
and in good standing under the laws of Virginia.  Seller has the power and
authority: (i) to conduct its business in the manner in which its business is
currently being conducted; and (ii) to own and use its assets in the manner in
which its assets are currently owned and used.


d)           No Litigation or Liens.  The Company is not a party to any action,
proceeding, arbitration or lawsuit which is pending before or by any court,
commission, governmental agency or other administrative or regulatory body or
authority or which, to Seller’s knowledge after reasonable investigation, is
threatened against the Company, and there is no lien or judgment against any of
the Company’s assets or capital stock.
 
 
Buyer: _____
Seller: _____
Company: _____

 

--------------------------------------------------------------------------------


 
e)           Capitalization, Etc.    The authorized capital stock of the Company
consists of one hundred seventy five million (175,000,000) shares of common
stock, par value $0.01 per share, of which one million two hundred thousand
shares (1,200,000) have been issued and are outstanding as of the date of this
Agreement.  There are no preferred shares authorized.  All of the outstanding
shares of the Company’s common stock have been duly authorized and validly
issued and are fully paid and non-assessable.  The Company has not consummated
any financings (debt or equity) within the eighteen months prior to the date of
Closing.


f)           Options.  The Company does not have any stock option plan or any
other plan, program, agreement or arrangement providing for granting any equity
or equity-based compensation to any Person, and there are no: (i) outstanding
subscriptions, options, calls, warrants, rights or other agreements to acquire
any of the Company’s equity, including but not limited any preemptive rights,
(whether or not currently exercisable) to acquire any shares of the capital
stock or other securities of the Company; (ii) outstanding security, instrument
or obligation that is or may become convertible into or exchangeable for any
shares of the capital stock or other securities of the Company;
(iii) stockholder rights plan (or similar plan commonly referred to as a "poison
pill") or Contract under which the Company is or may become obligated to sell or
otherwise issue any shares of its capital stock or any other securities; or
(iv) condition or circumstance that may give rise to or provide a basis for the
assertion of a claim by any Person to the effect that such Person is entitled to
acquire or receive any shares of capital stock or other securities of any the
Company.


g)           Employees; Plans.  The Company has no employees, and no employee
benefits plans whether subject to ERISA or otherwise.  The Company does not have
any unpaid obligations to former employees whether for wages, salaries,
benefits, expense reimbursement, or any other form of compensation or payment.


h)           Taxes.  The Company does not owe any taxes or tax or withholding
payments to the federal government or any state or local government.  The
Company has made all required tax filings with the federal government and any
applicable state or local government.  To the knowledge of Seller after
reasonable investigation, the Company is not the subject of any current tax
audit.


i)           Conflicts.


(i)           This Agreement and the Company’s obligations hereunder do not and
will not violated the terms of its charter or its bylaws or any Contract by
which it is bound or violate any law or judgment or order by which the Company
or any of its assets are bound.


(ii)           This Agreement and Seller’s obligations hereunder do not and will
not violate the terms of its charter or its bylaws or any Contract by which it
is bound or violate any law or judgment or order by which Seller or any of its
assets are bound.
 
 
Buyer: _____
Seller: _____
Company: _____

 

--------------------------------------------------------------------------------


 
j)           Contracts.  The Company is not a party to or bound by any agreement
or contract (collectively, “Contract”).


k)           Subsidiaries.  The Company does not have any subsidiaries (whether
held directly or indirectly) or any equity investment in any corporation,
partnership, joint venture or other business.


l)           Real Estate.  The Company does not own any real estate or any
interest in any real estate.


m)           Full Disclosure.  To the Seller’s knowledge after reasonable
investigation, none of the representations and warranties made by the Seller
herein, or in any document furnished prior to Closing or to be furnished by them
hereunder contain or will contain as of the Closing Date, any untrue statement
of material fact, or omits any material fact, the omission of which would be
misleading.


n)           Exchange Act Filings.  To the Seller’s knowledge after reasonable
investigation, the Company has filed with the SEC all forms, reports, schedules,
and statements that were required to be filed by it with the SEC within the
period beginning on the date of inception of the Company and ending on the
Effective Time, and previously has furnished or made available to Buyer accurate
and complete copies of all the SEC Documents. As of their respective dates, the
SEC Documents were prepared in accordance with the Exchange Act of 1934, as
amended, (the "Exchange Act") and the Securities Act and did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated in those documents or necessary to make the statements in those
documents not misleading, in light of the circumstances under which they were
made. As of their respective dates, these reports and statements will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated in them or necessary to make the statements in them not
misleading, in light of the circumstances under which they are made and these
reports and statements will comply in all material respects with all applicable
requirements of the Exchange Act and the Securities Act.






6.           Representations and Warranties of Buyer: Buyer hereby represents
and warrants to Seller that the statements in the following paragraphs of this
Section 7 are all true and complete as of the date hereof:


a)           Affidavit of Source of Funds. Prior to any transfer of funds to
Seller,  Buyer shall execute an Affidavit of Source of Funds (attached hereto as
Exhibit 8), which attests that the funds to be transferred are not the proceeds
of nor are intended for or being transferred in the furtherance of any illegal
activity or activity prohibited by federal or state laws. Such activity may
include, but is not limited to: tax evasion; financial misconduct; environmental
crimes; activity involving drugs and other controlled substances;
counterfeiting; espionage; kidnapping; smuggling; copyright infringement; entry
of goods into the United States by means of false statements; terrorism;
terrorist financing or other material support of terrorists or terrorism; arms
dealing; bank fraud; wire fraud; mail fraud; concealment of assets or any effort
by conspiracy or otherwise to defeat, defraud or otherwise evade, any party or
the Court in a bankruptcy proceeding, a receiver, a custodian, a trustee, a
marshal, or any other officer of the court or government or regulatory official;
bribery or any violation of the Foreign Corrupt Practices Act; trading with
enemies of the United States; forgery; or fraud of any kind.  Buyer further
warrants that all transfers of monies will be in accordance with the Money
Laundering Control Act of 1986 as amended.
 
 
Buyer: _____
Seller: _____
Company: _____

 

--------------------------------------------------------------------------------


 
b)           Exempt Transaction.  Buyer understands that the offering and sale
of the Stock is intended to be exempt from registration under the Securities Act
of 1933, as amended (the “Act”) and exempt from registration or qualification
under any state law.


c)           Full Power and Authority.  Buyer represents that it has full power
and authority to enter into this Agreement.


d)            Stock.  The Stock to be purchased by Buyer hereunder will be
acquired for investment for Buyer’s own account, not as a nominee or agent, and
not with a view to the public resale or distribution thereof, and Buyer has no
present intention of selling, granting any participation in, or otherwise
distributing the same.


e)           Information Concerning the Company.  Buyer has conducted its own
due diligence with respect to the Company and its liabilities and believes it
has enough information upon which to base an investment decision in the
Stock.  Buyer acknowledges that Seller has made no representations with respect
to the Company, its status, or the existence or non-existence of liabilities in
the Company except as explicitly stated in this Agreement.  .


f)           Investment Experience.  The Buyer understands that purchase of the
Stock involves substantial risk.  The Buyer:


(i)           has experience as a purchaser in securities of companies in the
development stage and acknowledges that he can bear the economic risk of Buyer’s
investment in the Stock; and,


(ii)           has such knowledge and experience in financial, tax, and business
matters so as to enable Buyer to evaluate the merits and risks of an investment
in the Stock, to protect Buyer’s own interests in connection with the investment
and to make an informed investment decision with respect thereto.


g)           No Oral Representations.  No oral or written representations have
been made other than or in addition to those stated in this Agreement. Buyer is
not relying on any oral statements made by Seller, Seller's representatives,
employee’s or affiliates in purchasing the Stock.
 
 
Buyer: _____
Seller: _____
Company: _____




--------------------------------------------------------------------------------



 
h)           Restricted
Securities.                                                      Buyer
understands that the Stock is characterized as “restricted securities” under the
Act inasmuch as they were acquired from the Company in a transaction not
involving a public offering.


i)           Opinion Necessary.                                           Buyer
acknowledges that if any transfer of the Stock is proposed to be made in
reliance upon an exemption under the Act, the Company may require an opinion of
counsel satisfactory to the Company that such transfer may be made pursuant to
an applicable exemption under the Act.  Buyer acknowledges that a restrictive
legend appears on the Stock and must remain on the Stock until such time as it
may be removed under the Act.


j)           Shareholder Value.  Buyer represents that Buyer intends to
implement a business plan designed to return value to the shareholders of the
Company.


k)           Compliance.  Buyer shall comply with all applicable securities
laws, rules and regulations regarding this Agreement, the Merger and all related
transactions, including but not limited to filing any forms required by the U.S.
Securities and Exchange Commission.


7.           Indemnification.


a)           Seller and Company, jointly and severally, each hereby covenants
and agrees, for themselves and for their agents, employees, legal
representatives, heirs, executors or assigns (collectively the “Seller
Covenantors”) to indemnify Buyer and their agents, employees, legal
representatives, heirs, executors or assigns (the “Buyer Covenantors”) as of the
Closing Date against any loss, liability, claim, damage or expense (including,
but not limited to, any and all expense whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened or any claim whatsoever), to which it or they may become subject to
or rising out of or based on any inaccuracy appearing in. breach of covenant or
misrepresentation made in this Agreement or any other document which has been
provided by any of the Seller Covenantors to any of the Buyer Covenantors in
connection with this Agreement.  In no case shall Seller’s obligations under
this section 7 exceed in the aggregate $250,000; and


b)           Buyer hereby covenants and agrees, for themselves and for the Buyer
Covenantors to indemnify Seller and the Seller Covenantors as of the Closing
Date against any loss, liability, claim, damage or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing or defending against any litigation, commenced or threatened or any
claim whatsoever), to which it or they may become subject to or rising out of or
based on any inaccuracy appearing in. breach of covenant or misrepresentation
made in this Agreement or any other document which has been provided by any of
the Buyer Covenantors to any of the Seller Covenantors in connection with this
Agreement.  In no case shall Buyer’s obligations under this section 7 exceed in
the aggregate $250,000.
 
 
Buyer: _____
Seller: _____
Company: _____

 

--------------------------------------------------------------------------------


 
8.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the state of Georgia without giving effect to any
other choice or conflict of law provision that would cause the application of
the laws of any other jurisdiction other than the state of Georgia.


9.           Merger and Exchange of Stock.  Buyer shall, as soon as practicable,
and in no case later than twenty (20) days from the Closing, effect a merger
(the “Merger”) between the Company and a target corporation (the “Sub”).  The
Company shall be the surviving corporation of the Merger, and shall continue
unimpaired by the Merger.  Upon Merger, the Company shall succeed to and shall
possess all the assets, properties, rights, privileges, powers, franchises,
immunities and purposes, and be subject to all the debts, liabilities,
obligations, restrictions and duties of the Sub.  If, in Buyer’s sole opinion,
it is necessary or prudent to delay the Merger so as to comply with state or
federal law or regulatory requirements, Buyer may delay the Merger.


10.           Term / Survival.  The terms of this Agreement shall be effective
as of the Effective Date, and continue until such time as the payment of the
Purchase Price and all other amounts due hereunder are fully satisfied, however;
the terms, conditions, and obligations of Sections 11, 14, 19, 20, 21 and 22
hereof shall survive the termination of this Agreement.  Sections 5, 6 and 7
shall survive the Closing for a period of 24 months from the Closing Date


11.           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties, except that Buyer may not assign or
transfer any of its rights or obligations under this Agreement.


12.           Counterparts.                                This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same agreement.  A
telefaxed copy of this Agreement shall be deemed an original.


13.           Headings.  The headings used in this Agreement are for convenience
of reference only and shall not be deemed to limit, characterize or in any way
affect the interpretation of any provision of this Agreement.


14.           Costs, Expenses. Each party hereto shall bear its own costs in
connection with the preparation, execution and delivery of this Agreement.


15.           Modifications and Waivers.  No change, modification or waiver of
any provision of this Agreement shall be valid or binding unless it is in
writing, dated subsequent to the Effective Date of this Agreement, and signed by
both the Buyer and Seller. No waiver of any breach, term, condition or remedy of
this Agreement by any party shall constitute a subsequent waiver of the same or
any other breach, term, condition or remedy.  All remedies, either under this
agreement, by law, or otherwise afforded the Buyer shall be cumulative and not
alternative.


16.           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.
 
 
Buyer: _____
Seller: _____
Company: _____

 

--------------------------------------------------------------------------------


 
17.           Termination.  Buyer or Seller may, upon written notice to the
other party, terminate this Agreement upon their own discretion prior to any
funds being deposited with Seller.  Upon the release of any funds to Seller,
this termination clause is null and void.


18.           Entire Agreement.   This Agreement constitutes the entire
agreement and understanding of the Parties with respect to the subject matter
hereof and supersedes any and all prior negotiations, correspondence,
agreements, understandings duties or obligations between the parties with
respect to the subject matter hereof.


19.           Further Assurances.  From and after the date of this Agreement,
upon the request of the Buyer or Seller, Buyer and Seller shall execute and
deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.


20.           Notices. All notices or other communications required or permitted
by this Agreement shall be in writing and shall be deemed to have been duly
received:


a)           if given by telecopier, when transmitted and the appropriate
telephonic confirmation received if transmitted on a business day and during
normal business hours of the recipient, and otherwise on the next business day
following transmission,


b)           if given by certified or registered mail, return receipt requested,
postage prepaid, three business days after being deposited in the U.S. mails and


c)           if given by courier or other means, when received or personally
delivered, and, in any such case, addressed as indicated herein, or to such
other addresses as may be specified by any such Person to the other Person
pursuant to notice given by such Person in accordance with the provisions of
this Section 20.


21.           Insider Trading.  Seller and Buyer hereby certify that they have
not themselves, nor through any third parties, purchased nor caused to be
purchased in the public marketplace any publicly traded shares of the
Company.  Seller and Buyer further certify they have not communicated the nature
of the transactions contemplated by the Agreement, are not aware of any
disclosure of non public information concerning said transactions, and are not a
party to any insider trading of Company shares.


22.           Binding Arbitration.  In the event of any dispute, claim,
question, or disagreement arising from or relating to this agreement or the
breach thereof, the Parties hereto shall use their best efforts to settle the
dispute, claim question, or disagreement. To this effect, they shall consult and
negotiate with each other in good faith and, recognizing their mutual interests,
attempt to reach a just and equitable solution satisfactory to both parties. If
they do not reach such a solution within a period of sixty (60) days, then, upon
notice by either party to the other, all disputes, claims, questions, or
disagreements shall be settled by arbitration administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules
including the Optional Rules for Emergency Measures of Protection, and judgment
on any award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.
 
 
Buyer: _____
Seller: _____
Company: _____




--------------------------------------------------------------------------------


 

 
[Balance of Page Intentionally Left Blank]
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Buyer: _____
Seller: _____
Company: _____

 

--------------------------------------------------------------------------------


 
 
In Witness Whereof, the Parties hereto have executed this Agreement as of the
last date written below.


SELLER
 
BUYER
     
BELMONT PARTNERS, LLC
 
LIBERATOR, INC.
     
/s/ Joseph Meuse
 
/s/ Louis S. Friedman
____________________________
 
_____________________________
By:  Joseph Meuse, Managing Member
 
By: Louis S. Friedman, President
Date: September 2, 2009
 
Date: September 2, 2009
     
COMPANY
         
WES CONSULTING, INC.
         
/s/ Joseph Meuse
   
___________________________
   
By: Joseph Meuse, Director
   
Date: September 2, 2009
   









Buyer: _____
Seller: _____
Company: _____


